DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Title: PRINTING COMPUTING DEVICE FOR PROCESSING A PRINT JOB TO PRINT A DOCUMENT AT 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed “a portable device having a page description language and raster image processor system that connects to a multi-functional printing device to provide additional capabilities and functionalities.” Independent claims 1, 8, and 16 identify the uniquely distinct features inter alia “determine whether the data received from the external device is one of a page description language (PDL) print job and a printcast command… determine that the data received from the external device includes header data, a printcast command, and trailer data, wherein the printcast command instructs 
The prior art of record fails to anticipate or render the above underlined limitations obvious.
Dependent claims 2-7, 9-15, and 17-20 are also allowed due to its dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS PACHOL/Primary Examiner, Art Unit 2699